Citation Nr: 1438814	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1982 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied service connection for, inter alia, tinnitus.  In April 2009, the Veteran filed a notice of disagreement (NOD) only as to the denial of service connection for tinnitus.  The RO issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  In December 2013, following receipt of new medical evidence and additional service treatment records, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the claim..

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA and VBMS files reveals that- -with the exception of the April 2014 Hearing Transcript and additional, new medical evidence submitted by the Veteran in May 2014, which was not considered in the December 2013 SSOC (addressed in the remand, below)-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  For reasons expressed below, the claim on appeal is being  remanded  to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In May 2008, the Veteran underwent VA audiology examination, during which the Veteran reported a head injury in 1984 and exposure to noise from gunfire, power tools, and ground power units in service.  Significantly, the Veteran also reported that his tinnitus occurs monthly for 20-30 minutes and began about 5 years prior.  The examiner opined that the Veteran's tinnitus was less likely than not related to noise exposure in military service.  In a November 2013 addendum opinion by another examiner, it was explained that the Veteran's complaints of monthly bilateral tinnitus, which began in or around 2003, were not consistent with sensorineural tinnitus as no shift in hearing was noted in service, the report of onset was 19 years after a reported head injury in 1984, and no specific onset head injury or acoustic trauma was linked with ringing.  From this, the November 2013 opined that the Veteran did not have tinnitus caused by or resulting from military noise exposure or due to head trauma in 1984.

During the April 2014 hearing, the Veteran reported noise exposure from detonated explosives, tank gunnery exercises, and individual and large cruiser weapons during three separate assignments over the course of his military service, although he was somewhat unclear about the dates of those assignments.  The  Veteran also alleged that he started noticing his tinnitus in 2000 or 2001, that has been present all of the time, and that it has continued to the present.  He alleges that he reported this history to the VA examiner but maintains that he was misunderstood.  Additionally, the Veteran stated that, while in service, he saw a physician for ear wax build-up and that he complained of tinnitus at that time.

The allegations made by the Veteran during  the April 2014 hearing are new and have not been considered by any examiner.  Accordingly, further examination of the Veteran to obtain another etiology opinion-based on full consideration of all pertinent evidence, to include the Veteran's  lay assertions, , and supported by complete, clearly-stated rationale- is  needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran's February 2011 SOC notes that VA treatment records dating from May 2008 to December 2010 were last considered by the RO.  The Board notes, however, that no such records were associated with the Veteran's claims file.  Also, more recent records may well exist.  Hence, the AOJ should obtain and associate with the claims file VA treatment records dating from May 2008 to December 2010 (addressed in the February 2011 SOC) AO, and also obtain all outstanding, pertinent records of VA treatment of the Veteran's tinnitus since December 2010, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records related to treatment of his tinnitus that have not previously been submitted.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all records of pertinent VA evaluation and/or treatment  of the Veteran, particularly audiology  records, dated since May 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private records that have not previously been submitted..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA audiology examination to obtain information pertaining to the nature and etiology of any current tinnitus.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to the Veteran's claimed tinnitus,  the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically to service-to particularly include the 1984 head injury and/or alleged noise exposure.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements concerning the onset and continuity of symptoms of tinnitus. Complete, clearly-stated rationale  for all  conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim, to include evidence submitted by the Veteran in May 2014), and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



